Exhibit 10.1
SUPPORT AGREEMENT
THIS SUPPORT AGREEMENT (the “Agreement”) is made and entered into as of
January 24, 2008, by and among (i) Insight Enterprises, Inc., a Delaware
corporation (“Buyer”), (ii) Insight Networking Services, LLC, a Delaware limited
liability company (“Acquisition Sub”), (iii) AVNET, INC., a New York corporation
(“Avnet”), (iv) CALENCE HOLDINGS, INC., an Arizona corporation (“Holdings”),
(v) MICHAEL F. FONG, an individual (“Fong”), (vi) TIMOTHY J. PORTHOUSE, an
individual (“Porthouse”), (vii) RICHARD J. LESNIAK, JR., an individual (“R.
Lesniak”), (viii) MARY DONNA RIVES LESNIAK, an individual (“M. Lesniak”),
(ix) the RICHARD J. LESNIAK IRREVOCABLE TRUST, ESTABLISHED JANUARY 1, 2001 (the
“RJL Trust”), (x) the MARY DONNA LESNIAK IRREVOCABLE TRUST, ESTABLISHED JANUARY
1, 2001 (the “MDL Trust”) (the MDL Trust and the RJL Trust are collectively
referred to as the “Lesniak Trusts”) (the Lesniak Trusts, R. Lesniak, and M.
Lesniak are collectively referred to as the “Lesniak Supporters”) (Fong,
Porthouse, R. Lesniak, M. Lesniak, the RJL Trust, and the MDL Trust are
collectively referred to herein as the “Founding Stockholders”).
Recitals
A. Buyer, Acquisition Sub, and Calence, LLC, a Delaware limited liability
company (the “Company”), are parties to that certain Agreement and Plan of
Merger dated as of January 24, 2008 (the “Merger Agreement”), pursuant to which
Acquisition Sub will merge with and into the Company (the “Merger”).
B. Avnet and Holdings own all of the membership interests of the Company, and
the Founding Stockholders own certain of the issued and outstanding shares of
common stock of Holdings.
C. As a condition for Buyer and Acquisition Sub to enter into the Merger
Agreement and to consummate the Merger, Avnet, Holdings, and the Founding
Stockholders are entering into this Agreement.
D. Capitalized terms used, but not defined, herein shall have the meaning given
to them in the Merger Agreement.
Agreement
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
contained herein, the parties agree as follows:
1. No Negotiation. Until the Merger is consummated or the Merger Agreement is
terminated in accordance with its terms, each of Avnet, Holdings, and each
Founding Stockholder agrees that he, she, or it shall not, and shall cause their
respective Affiliates not to, directly or indirectly, solicit, initiate,
encourage, or entertain any inquiries, offers, or proposals from, discuss or
negotiate with, provide any nonpublic information to, or consider the merits of
any inquiries, offers, or proposals from any Person (other than Buyer or its
Affiliates) relating to any business combination transaction involving the
Company, including the sale of the Company’s membership interests, the merger or
consolidation of the Company, or the sale of a material portion of the Company’s
assets. Each of Avnet, Holdings, and each Founding Stockholder agrees that he,
she, or it shall notify Buyer immediately if any Person makes any proposal,
offer, counter-offer, inquiry or contact with respect to any of the foregoing,
including a summary of the terms of such proposal, offer, counter-offer, inquiry
or contact and the identity of the Person making it.

 

 



--------------------------------------------------------------------------------



 



2. Representations and Warranties.
(a) Equity Ownership.
i. Avnet. Avnet represents and warrants that it is the record and beneficial
owner of the membership interests of the Company set forth on Schedule 2(a)
attached hereto (the “Avnet Interests”). Except as provided in the Company
Operating Agreement, Avnet represents and warrants that the Avnet Interests
(i) are not subject to or bound by any agreement affecting or relating to
Avnet’s right to transfer the Avnet Interests, and (ii) are free and clear of
all Liens. Except as provided in the Company Operating Agreement, there are no
voting trusts, proxies, or any other agreements or understandings with respect
to the voting of the Avnet Interests to which Avnet is a party.
ii. Holdings. Holdings represents and warrants that it is the record and
beneficial owner of the membership interests of the Company set forth on
Schedule 2(a) (the “Holdings Interests”). Except as provided in the Company
Operating Agreement, Holdings represents and warrants that the Holdings
Interests (i) are not subject to or bound by any agreement affecting or relating
to Holdings’ right to transfer the Holdings Interests, and (ii) are free and
clear of all Liens. Except as provided in the Company Operating Agreement, there
are no voting trusts, proxies, or any other agreements or understandings with
respect to the voting of the Holdings Interests to which Holdings is a party.
iii. Fong. Fong represents and warrants that he is the record and beneficial
owner of the shares of common stock of Holdings set forth on Schedule 2(a) (the
“Fong Stock”). Except as set forth on Schedule 2(a), Fong represents and
warrants that the shares of Fong Stock (i) are not subject to or bound by any
agreement affecting or relating to Fong’s right to transfer the Fong Stock, and
(ii) are free and clear of all Liens. There are no voting trusts, proxies, or
any other agreements or understandings with respect to the voting of the Fong
Stock to which Fong is a party.
iv. Porthouse. Porthouse represents and warrants that he is the record and
beneficial owner of the shares of common stock of Holdings set forth on
Schedule 2(a) (the “Porthouse Stock”). Porthouse represents and warrants that
the shares of Porthouse Stock (i) are not subject to or bound by any agreement
affecting or relating to Porthouse’s right to transfer the Porthouse Stock, and
(ii) are free and clear of all Liens. There are no voting trusts, proxies, or
any other agreements or understandings with respect to the voting of the
Porthouse Stock to which Porthouse is a party.
v. R. Lesniak. R. Lesniak represents and warrants that he is the record and
beneficial owner of the shares of common stock of Holdings set forth on
Schedule 2(a) (the “R. Lesniak Stock”). R. Lesniak represents and warrants that
the shares of R. Lesniak Stock (i) are not subject to or bound by any agreement
affecting or relating to R. Lesniak’s right to transfer the R. Lesniak Stock,
and (ii) are free and clear of all Liens. There are no voting trusts, proxies,
or any other agreements or understandings with respect to the voting of the R.
Lesniak Stock to which R. Lesniak is a party.
vi. M. Lesniak. M. Lesniak represents and warrants that she is the record and
beneficial owner of the shares of common stock of Holdings set forth on
Schedule 2(a) (the “M. Lesniak Stock”). M. Lesniak represents and warrants that
the shares of M. Lesniak Stock (i) are not subject to or bound by any agreement
affecting or relating to M. Lesniak’s right to transfer the M. Lesniak Stock,
and (ii) are free and clear of all Liens. There are no voting trusts, proxies,
or any other agreements or understandings with respect to the voting of the M.
Lesniak Stock to which M. Lesniak is a party.
vii. The Lesniak Trusts. The Lesniak Supporters represent and warrant that the
Lesniak Trusts are the record and beneficial owner of the shares of common stock
of Holdings set forth on Schedule 2(a) (the “Lesniak Trust Stock”). The Lesniak
Supporters represent and warrant that the shares of Lesniak Trust Stock (i) are
not subject to or bound by any agreement affecting or relating to the Lesniak
Trusts’ right to transfer the Lesniak Trust Stock, and (ii) are free and clear
of all Liens. There are no voting trusts, proxies, or any other agreements or
understandings with respect to the voting of the Lesniak Trust Stock to which
any of the Lesniak Supporters is a party.

 

 



--------------------------------------------------------------------------------



 



(b) Authority, Approval, and Enforceability.
i. Avnet. Avnet represents and warrants that it has the requisite power and
authority to duly execute, deliver, and perform this Agreement, and to perform
its obligations hereunder. The execution, delivery, and performance of this
Agreement, and the consummation of the transactions contemplated hereby, have
been duly authorized by all necessary corporate action on the part of Avnet and
no other proceedings on the part of Avnet are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by Avnet and constitutes the legal, valid,
and binding obligation of Avnet, enforceable in accordance with its terms,
except as such enforcement may be limited by general equitable principles or by
applicable bankruptcy, insolvency, moratorium, or other similar laws and
judicial decisions from time to time in effect which affect creditors’ rights
generally.
ii. Holdings. Holdings represents and warrants that it has the requisite power
and authority to duly execute, deliver, and perform this Agreement, and to
perform its obligations hereunder. The execution, delivery, and performance of
this Agreement, and the consummation of the transactions contemplated hereby,
have been duly authorized by all necessary corporate action on the part of
Holdings and no other proceedings on the part of Holdings are necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly executed and delivered by Holdings and constitutes
the legal, valid, and binding obligation of Holdings, enforceable in accordance
with its terms, except as such enforcement may be limited by general equitable
principles or by applicable bankruptcy, insolvency, moratorium, or other similar
laws and judicial decisions from time to time in effect which affect creditors’
rights generally.
iii. Fong. This Agreement has been duly executed and delivered by Fong and
constitutes the legal, valid, and binding obligation of Fong, enforceable in
accordance with its terms, except as such enforcement may be limited by general
equitable principles or by applicable bankruptcy, insolvency, moratorium, or
other similar laws and judicial decisions from time to time in effect which
affect creditors’ rights generally.
iv. Porthouse. This Agreement has been duly executed and delivered by Porthouse
and constitutes the legal, valid, and binding obligation of Porthouse,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or other similar laws and judicial decisions from time to time in
effect which affect creditors’ rights generally.
v. R. Lesniak. This Agreement has been duly executed and delivered by R. Lesniak
and constitutes the legal, valid, and binding obligation of R. Lesniak,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or other similar laws and judicial decisions from time to time in
effect which affect creditors’ rights generally.
vi. M. Lesniak. This Agreement has been duly executed and delivered by M.
Lesniak and constitutes the legal, valid, and binding obligation of M. Lesniak,
enforceable in accordance with its terms, except as such enforcement may be
limited by general equitable principles or by applicable bankruptcy, insolvency,
moratorium, or other similar laws and judicial decisions from time to time in
effect which affect creditors’ rights generally.

 

3



--------------------------------------------------------------------------------



 



vii. The Lesniak Trusts. Lowell Scott Salter, III, as trustee of The Richard J.
Lesniak Irrevocable Trust, established January 1, 2001, and the Mary Donna
Lesniak Irrevocable Trust, established January 1, 2001, has the requisite power
and authority to execute, deliver, and perform this Agreement on behalf of the
Lesniak Trusts. All action necessary to bind each of the Lesniak Trusts to this
Agreement has been taken, in each case in accordance with the terms of the
appropriate trust documents. This Agreement has been duly executed and delivered
by the Lesniak Trusts and constitutes the legal, valid, and binding obligation
of the Lesniak Trusts, enforceable in accordance with its terms, except as such
enforcement may be limited by general equitable principles or by applicable
bankruptcy, insolvency, moratorium, or other similar laws and judicial decisions
from time to time in effect which affect creditors’ rights generally.
(c) Holdings Capitalization. Each Founding Stockholder represents and warrants
that all shares of capital stock of Holdings are owned beneficially and of
record as set forth in Schedule 2(c) attached hereto. Each Founding Stockholder
further represents and warrants that, except as set forth on Schedule 2(c),
there are no other authorized, issued, or outstanding capital stock of Holdings,
or securities convertible into or exchangeable or exercisable for capital stock
of Holdings, or outstanding options, warrants, calls, preemptive rights,
subscriptions or other rights, agreements, contracts, commitments,
understandings, or arrangements of any character by which Holdings, any Founding
Stockholder, or any other Person is bound to issue, transfer, sell, repurchase,
retire, or cause to be issued, transferred, sold, repurchased, or retired any
capital stock of Holdings or securities convertible into or exchangeable or
exercisable for capital stock of Holdings, or obligating Holdings to grant,
extend, or enter into any such options, warrants, calls, preemptive rights,
subscriptions, or other rights, agreements, contracts, commitments,
understandings, or arrangements.
(d) Company Capitalization. Each of Avnet and each Founding Stockholder
represents and warrants that the matters set forth in Section 2.3 of the Merger
Agreement are true and correct in all material respects.
(e) Full Disclosure.
i. Avnet represents and warrants that Buyer has been furnished with all facts
that are material to the Special Indemnity Matter (as defined in Schedule 4(d)
attached hereto) and that are within the Knowledge of Avnet. For purposes of
this Section 2(e)(i), “Knowledge of Avnet” means the actual knowledge of (A) Roy
Vallee, Avnet’s Chief Executive Officer, (B) David Birk, Avnet’s General
Counsel, (C) Ray Sadowski, Avnet’s Chief Financial Officer, and (D) Erin Lewin,
Avnet’s Chief Ethics and Compliance Officer, with respect to the Special
Indemnity Matter.
ii. Fong represents and warrants that Buyer has been furnished with all facts
that are material to the Special Indemnity Matter and that are within the
Knowledge of Fong. For purposes of this Section 2(e)(ii), “Knowledge of Fong”
means the actual knowledge, after reasonable inquiry, of Fong with respect to
the Special Indemnity Matter.
iii. Porthouse represents and warrants that Buyer has been furnished with all
facts that are material to the Special Indemnity Matter and that are within the
Knowledge of Porthouse. For purposes of this Section 2(e)(iii), “Knowledge of
Porthouse” means the actual knowledge, after reasonable inquiry, of Porthouse
with respect to the Special Indemnity Matter.
iv. R. Lesniak represents and warrants that Buyer has been furnished with all
facts that are material to the Special Indemnity Matter and that are within the
Knowledge of R. Lesniak. For purposes of this Section 2(e)(iv), “Knowledge of R.
Lesniak” means the actual knowledge of R. Lesniak with respect to the Special
Indemnity Matter.

 

4



--------------------------------------------------------------------------------



 



v. M. Lesniak represents and warrants that Buyer has been furnished with all
facts that are material to the Special Indemnity Matter and that are within the
Knowledge of M. Lesniak. For purposes of this Section 2(e)(v), “Knowledge of M.
Lesniak” means the actual knowledge of R. Lesniak with respect to the Special
Indemnity Matter.
vi. The Lesniak Trusts represent and warrant that Buyer has been furnished with
all facts that are material to the Special Indemnity Matter and that are within
the Knowledge of the Lesniak Trusts. For purposes of this Section 2(e)(vi),
“Knowledge of the Lesniak Trusts” means the actual knowledge of R. Lesniak with
respect to the Special Indemnity Matter.
3. Release of Escrow Interest. Each of Avnet, Holdings, and the Founding
Stockholders hereby releases any and all interests it, he, or she might have in
the Escrow Amount until such time as the Escrow Amount is actually distributed
to Avnet and Holdings pursuant to the Merger Agreement. Avnet, Holdings, and the
Founding Stockholders acknowledge that a portion or all of the Escrow Amount may
not be distributed to Avnet and Holdings at any particular time or at all, and
any distributions that are made will be subject to the terms and conditions of
the Merger Agreement and the Escrow Agreement.
4. Indemnification.
(a) Employee Benefits/ERISA and Tax Indemnification.
i. Avnet shall indemnify, defend, and hold harmless Buyer and its Subsidiaries,
Affiliates, successors, assigns, officers, directors, stockholders, and
employees (the “Buyer Indemnified Parties”) from and against all Damages
incurred by any Buyer Indemnified Party that arise out of or result from (A) any
Taxes arising from or with respect to the AES Transferred Assets or the
operation of the AES Business that are incurred in or attributable to any
period, or any portion of any period, ending on or prior to February 1, 2006
(except as otherwise provided in the Contribution Agreement, as defined below),
and (B) any liability retained by Avnet pursuant to Section 5.8 of the
Contribution Agreement arising in respect of or relating to AES Business
Employees or any AES Employee Plan. For purposes of this Section 4, “AES
Transferred Assets,” “AES Business,” “AES Business Employees,” and “AES Employee
Plan” shall have the meanings given to them in that certain Asset Contribution
Agreement, dated as of November 28, 2005, by and among, Avnet, Calence, Inc.,
the stockholders named therein, and the Company (the “Contribution Agreement”).
Such obligation to indemnify shall survive for the applicable statute of
limitations plus 60 days, unless before such indemnification period expires
Buyer shall have delivered to Avnet a Claim Notice with respect to which any
claim for indemnification under this Section 4(a)(i) has not been finally
resolved, in which case such obligation to indemnify shall continue beyond such
period but only with respect to any such unresolved claim and only until such
unresolved claim is finally resolved. For the avoidance of doubt, Avnet’s
obligation to indemnify under this Section 4(a)(i) shall not be limited by any
provision contained in Article VIII of the Contribution Agreement, including
without limitation, Sections 8.1, 8.2(b) and 8.2(d) thereof.
ii. Each Founding Stockholder shall indemnify, defend, and hold harmless the
Buyer Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any Taxes arising from or
with respect to the Calence Transferred Assets or the operation of Calence that
are incurred in or attributable to any period, or any portion of any period,
ending on or prior to February 1, 2006 (except as otherwise provided in the
Contribution Agreement), and (B) any liability retained by Holdings pursuant to
Section 5.8 of the Contribution Agreement arising in respect of or relating to
Calence Employees or any Calence Employee Plan. For purposes of this Section,
“Calence Transferred Assets,” “Calence,” “Calence Employees,” and “Calence
Employee Plan” shall have the meanings given to them in the Contribution
Agreement. Such obligation to indemnify shall survive for the applicable statute
of limitations plus 60 days, unless before such indemnification period expires
Buyer shall have delivered to the Member Agent a Claim Notice with respect to
which any claim for indemnification under this Section 4(a)(ii) has not been
finally resolved, in which case such obligation to indemnify shall continue
beyond such period but only with respect to any such unresolved claim and only
until such unresolved claim is finally resolved. For the avoidance of doubt,
each Founding Stockholder’s obligation to indemnify under this Section 4(a)(ii)
shall not be limited by any provision contained in Article VIII of the
Contribution Agreement, including without limitation, Sections 8.1, 8.3(b) and
8.3(d) thereof.

 

5



--------------------------------------------------------------------------------



 



iii. Any claim for indemnification under this Section 4(a) may be made only
under this Agreement, and not under the Merger Agreement.
(b) Fraud Indemnification. Each of Avnet and each Founding Stockholder shall
severally (in accordance with each party’s Proportionate Share), but not
jointly, indemnify, defend, and hold harmless the Buyer Indemnified Parties from
and against all Damages incurred by any of them that arise out of or result from
any fraud by the Company in connection with the representations and warranties
of the Company set forth in Article II of the Merger Agreement. Such obligation
to indemnify shall terminate on the later of (i) the 36-month anniversary of the
Closing, and (ii) the earlier of (w) 30 days after the completion of Buyer’s
financial audit for the year ending December 31, 2010 and (x) March 31, 2011,
unless before such termination Buyer shall have delivered to the Member Agent a
Claim Notice with respect to which any claim for indemnification under this
Section 4(b) has not been finally resolved, in which case such obligation to
indemnify shall continue beyond such period but only with respect to any such
unresolved claim and only until such unresolved claim is finally resolved. For
purposes of this Agreement, “Proportionate Share” shall mean, as to each
Indemnifying Party, the greater of (i) the Proportionate Share percentage set
forth opposite such party’s name on Schedule 4(b) attached hereto and (ii)
(x) in the case of Avnet, Avnet’s Pro Rata Portion of the Company immediately
prior to the Effective Time and (y) in the case of each Founding Stockholder,
the quotient of the number of shares of common stock of Holdings set forth on
Schedule 2(a) for such Founding Stockholder divided by the total number of
shares of common stock of Holdings set forth on Schedule 2(a) for all Founding
Stockholders multiplied by Holdings’ Pro Rata Portion of the Company immediately
prior to the Effective Time.
(c) Support Agreement Indemnification.
i. Avnet. Avnet shall indemnify, defend, and hold harmless the Buyer Indemnified
Parties from and against all Damages incurred by any Buyer Indemnified Party
that arise out of or result from (A) any breach of any of the representations
and warranties of Avnet in this Agreement, and (B) any breach by Avnet of any of
its covenants in this Agreement.
ii. Holdings. Holdings shall indemnify, defend, and hold harmless the Buyer
Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any breach of any of the
representations and warranties of Holdings in this Agreement, and (B) any breach
by Holdings of any of its covenants in this Agreement.
iii. Fong. Fong shall indemnify, defend, and hold harmless the Buyer Indemnified
Parties from and against all Damages incurred by any Buyer Indemnified Party
that arise out of or result from (A) any breach of any of the representations
and warranties of Fong in this Agreement, and (B) any breach by Fong of any of
his covenants in this Agreement; or (C) any claim related to or arising under
the Fong Security Agreements as defined in Schedule 2(a) attached hereto.
iv. Porthouse. Porthouse shall indemnify, defend, and hold harmless the Buyer
Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any breach of any of the
representations and warranties of Porthouse in this Agreement, and (B) any
breach by Porthouse of any of his covenants in this Agreement.

 

6



--------------------------------------------------------------------------------



 



v. R. Lesniak. R. Lesniak shall indemnify, defend, and hold harmless the Buyer
Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any breach of any of the
representations and warranties of R. Lesniak in this Agreement, and (B) any
breach by R. Lesniak of any of his covenants in this Agreement.
vi. M. Lesniak. M. Lesniak shall indemnify, defend, and hold harmless the Buyer
Indemnified Parties from and against all Damages incurred by any Buyer
Indemnified Party that arise out of or result from (A) any breach of any of the
representations and warranties of M. Lesniak in this Agreement, and (B) any
breach by M. Lesniak of any of her covenants in this Agreement.
vii. The Lesniak Trusts. The Lesniak Trusts shall indemnify, defend, and hold
harmless the Buyer Indemnified Parties from and against all Damages incurred by
any Buyer Indemnified Party that arise out of or result from (A) any breach of
any of the representations and warranties of the Lesniak Trusts in this
Agreement, and (B) any breach by the Lesniak Trusts of any of their covenants in
this Agreement.
(d) Special Indemnity.
i. Each of Avnet and each Founding Stockholder shall, on a joint and several
basis, indemnify, defend, and hold harmless the Buyer Indemnified Parties from
and against all Losses incurred by any of them that arise out of or result from
the Special Indemnity Matter (as defined in Schedule 4(d) attached hereto). Such
obligation to indemnify shall survive for a period of seven years following the
Closing Date, unless before such indemnification period expires Buyer shall have
delivered to the Member Agent a Claim Notice with respect to which any claim for
indemnification under this Section 4(d) has not been finally resolved, in which
case such obligation to indemnify shall continue beyond such period but only
with respect to any such unresolved claim and only until such unresolved claim
is finally resolved. For purposes of the indemnity provided in this
Section 4(d), “Losses” shall mean any and all Damages, restitution, and punitive
and exemplary damages. Notwithstanding the foregoing, (i) the indemnification
obligations under this Section 4(d) shall be several (in accordance with each
party’s Proportionate Share), and not joint, for any Losses related to any
single incident or series of related incidents occurring solely on or after
February 1, 2006 and (ii) no Founding Stockholder shall have any liability under
this Section 4(d) for any Losses related to any single incident or series of
related incidents occurring solely prior to February 1, 2006.
ii. The amount of any Losses subject to indemnification under Section 4(d) shall
be calculated net of any amounts that are actually recovered by Buyer or its
Affiliates under insurance policies or other collateral sources (such as
contractual indemnities of any Person that are contained outside this
Agreement), and Buyer hereby covenants that, to the extent related to claims for
indemnification already paid pursuant to Section 4(d), neither it nor its
Affiliates will release any such collateral sources from any obligations those
sources may have and that Buyer and its Affiliates will use commercially
reasonable efforts to pursue all such insurance claims or other collateral
sources promptly and in good faith. In the event any such amounts recoverable
under insurance policies or other collateral sources are not received before any
claim for indemnification is paid pursuant to Section 4(d), then Buyer and its
Affiliates shall use commercially reasonable efforts to pursue such insurance
policies or collateral sources, and in the event it receives any recovery, the
amount of such recovery shall be applied first, to reimburse Buyer and its
Affiliates for their out-of-pocket expenses (including reasonable attorneys’
fees) expended in pursuing such recovery, and second, to refund any payments
made by the Members that would not have been so paid had such recovery been
obtained prior to such payment. In addition, all Losses subject to
indemnification hereunder shall be calculated net of any Tax Benefits that are
realized by Buyer or its Affiliates as a result thereof; provided, however, that
if such reduction in Tax liability of Buyer is subsequently required to be paid
to a Governmental Authority, then the Members shall make a payment to Buyer in
the amount equal to the excess of (i) the amount of such payment made by Buyer
to the Governmental Authority over (ii) the Subsequent Tax Benefit.

 

7



--------------------------------------------------------------------------------



 



(e) Procedure. The parties hereto agree that any claim made pursuant to this
Section 4 shall be subject to and conducted in accordance with the
indemnification procedures set forth in Section 8.3(a) of the Merger Agreement,
except that (i) notice of any Proceeding that has commenced on or prior to the
Closing Date shall be deemed given by the Indemnified Party, (ii) reference to
“Section 8(a)” therein shall be deemed to refer to the applicable Section
herein, and (iii) any Proceeding relating to the Special Indemnity Matter shall
be subject to and conducted in accordance with the procedures set forth in that
certain letter dated as of the date hereof among the parties hereto.
(f) Assumption of Indemnification Obligations; Limitations. In the event that
Avnet or any of its successors or assigns (i) consolidates with or merges into
any other Person and is not the continuing or surviving corporation or entity of
such consolidation or merger or (ii) transfers or conveys all or a substantial
portion of its properties and assets to any Person (whether by sale, merger,
distribution, dividend, operation of law, or otherwise), then, and in each such
case and as a condition precedent to the validity of any such action, proper
provision will be made so that the successors and assigns of Avnet shall fully
assume the obligations thereof set forth in this Section 4. The indemnification
provided under this Section 4 shall be subject to that certain letter dated as
of the date hereof among the parties hereto executed in connection with the
Merger.
5. Bonding Matters. Buyer and Avnet shall use their respective reasonable best
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done and cooperate with each other in order to do, all things necessary to
replace, effective as of the Closing Date, all bid and performance bonds and/or
similar payment guarantees identified on Schedule 5 attached hereto (the “Bond
Schedule”) issued by or for the account of Avnet to support the Company’s
business (collectively, the “Avnet Performance Bonds”). Avnet agrees to provide
Buyer an updated Bond Schedule at least five Business Days prior to the
anticipated Closing Date. In the event any Avnet Performance Bond is not so
replaced, effective as of the Closing Date, Buyer hereby guarantees, on an
absolute and unconditional basis, payment in full of any amounts Avnet is
required from time to time to pay under any Avnet Performance Bond; provided,
however, that such payment guarantee shall terminate upon issuance by a bank
reasonably acceptable to Avnet of one or more standby letters of credit having
an aggregate face amount equal to Avnet’s maximum exposure under all outstanding
Avnet Performance Bonds and that include irrevocable instructions permitting
Avnet to draw upon such letters of credit to reimburse Avnet for any payment
Avnet is required to make under any Avnet Performance Bond. Any payment required
to be made by Buyer to Avnet under this Section 5 shall be made promptly and in
any event within five Business Days after notice from Avnet of its payment under
any Avnet Performance Bond, which notice shall indicate with reasonable
specificity the Avnet Performance Bond that required payment and the date and
amount of such payment.
6. Member Clawbacks.
(a) Purchase Price Adjustment. If (i) the Final Adjustment Amount Due results in
a downward adjustment to the Purchase Price and (ii) the downward adjustment to
the Purchase Price exceeds the Post-Closing Adjustment Escrow (the “Adjustment
Shortfall Amount”), then Avnet and the Founding Stockholders shall promptly (and
in any event within five Business Days following the date on which the Final
Adjustment Amount Due is finally determined pursuant to the Merger Agreement)
pay, or cause to be paid to Buyer, in cash, an amount equal to the Adjustment
Shortfall Amount; provided, however, that each party’s maximum liability under
this Section 6(a) shall not exceed its Proportionate Share of the Adjustment
Shortfall Amount.

 

8



--------------------------------------------------------------------------------



 



(b) Earn-Out Payments. Avnet and each Founding Stockholder agrees to pay its
Proportionate Share of any Earn-Out Overpayment Amount in accordance with
Section 1.12(a) of the Merger Agreement.
(c) Tax Benefits. Avnet and each Founding Stockholder agrees to pay its
Proportionate Share of any amounts required to be paid to Buyer under the
proviso to Section 8.2(c) of the Merger Agreement, such payment to be made
within five Business Days of receipt of notice that such payment is due.
7. Member Agent.
(a) Appointment. Each of Avnet and Holdings hereby designates Fong to serve as
its representative (the “Member Agent”) for all purposes under the Merger
Agreement, including receipt of disclosures, granting and/or executing consents
or waivers, receiving notices, and agreeing to and executing amendments and/or
modifications to the Merger Agreement. The Member Agent hereby accepts such
appointment and agrees to be bound by the terms of the Merger Agreement. The
designation by Avnet and Holdings of the Member Agent may not be revoked without
the written consent of Buyer.
(b) Member Agent’s Authority. The Member Agent is authorized to (i) give and
receive notices and communications, (ii) authorize delivery to Buyer of monies
from the Escrow Fund in satisfaction of claims made by Buyer, (iii) deliver
notices of objection, (iv) agree to, negotiate, enter into settlements and
compromises of, and demand arbitration and comply with orders of courts and
awards of arbitrators with respect to such claims, and (v) take all actions
necessary or appropriate in the judgment of Member Agent to carry out his
responsibilities, exercise his authority, and represent the interests of the
Members.
(c) Successor Member Agent. The Members can appoint a different Member Agent
from time to time upon not less than thirty (30) days prior written notice to
Buyer. However, the Member Agent cannot be removed unless holders of an at least
80% interest in the Escrow Fund agree to the removal and to the identity of the
substituted agent. Any vacancy in the position of Member Agent can be filled by
approval of the holders of a majority in interest of the Escrow Fund.
(d) Bond and Compensation. No bond will be required of the Member Agent, and the
Member Agent will not receive compensation for his services.
(e) Notices. Notices or communications to or from the Member Agent will
constitute notice to or from each of the Members.
(f) Liability. The Member Agent will not be liable to any Member for any act
done or omitted under the Merger Agreement as Member Agent while acting without
gross negligence, in good faith, and in the exercise of reasonable judgment.
(g) Member Agent Action. A decision, act, consent, or instruction of the Member
Agent will constitute a decision of all the former Members for whom a portion of
the Escrow Fund otherwise payable to them is deposited in the Escrow Fund and
will be final, binding, and conclusive upon each of such former Members, and
Buyer may rely upon any such decision, act, consent, or instruction of the
Member Agent as being the decision, act, consent, or instruction of each former
Member. Buyer is hereby relieved from any liability to any Person for any acts
done by them in accordance with such Member Agent decision, act, consent, or
instruction.

 

9



--------------------------------------------------------------------------------



 



8. Voting Agreement
(a) Holdings and each Founding Stockholder represents and warrants that (i) the
consummation of the Merger and the other transactions contemplated thereby have
been duly authorized, adopted, and approved by the Board of Directors of
Holdings (the “Holdings Board”) and (ii) the shares of common stock of Holdings
(the “Holdings Common Stock”) held by the Founding Stockholders, in the
aggregate, constitute 94.25% of the voting power of Holdings.
(b) Holdings shall, and the Founding Stockholders agree to cause Holdings to,
(i) promptly take all action necessary in accordance with applicable law and its
Articles of Incorporation and Bylaws to convene, not later than fifteen
(15) Business Days following the date hereof, a special meeting of its
stockholders (the “Special Meeting”) to approve the Merger and the other
transactions contemplated thereby and (ii) (x) include in the notice to
Holdings’ stockholders of the Special Meeting the recommendation of the Holdings
Board to vote in favor of the transactions contemplated by the Merger and
(y) not change such recommendation at any time prior to the earlier of the
Effective Date and the termination of the Merger Agreement in accordance with
Article VII thereof. The stockholder vote or consent required for approval of
the Merger will be no greater than that required by applicable law.
(c) Each Founding Stockholder agrees, during the period commencing on the date
hereof and continuing until the earlier of the Effective Time and the
termination of the Merger Agreement in accordance with Article VII thereof, and
in respect of all shares of Holdings Common Stock set forth on Schedule 2(a)
attached hereto owned beneficially and of record by such Founding Stockholder,
to (i) appear (in person or by proxy) at the Special Meeting for the purpose of
obtaining a quorum and (ii) vote (A) in favor of the approval of any matter to
be approved by the stockholders of Holdings to facilitate the transactions
contemplated by the Merger Agreement, including the Merger, (B) against any
proposal made in opposition to, or in competition or inconsistent with, the
Merger, including the adoption thereof or the consummation thereof, including
any amendment of Holdings organizational documents or other proposal or
transaction involving Holdings which amendment or other proposal or transaction
would in any manner impede, interfere with, materially delay, frustrate,
prevent, or nullify or result in a breach of any representation or warranty,
covenant, agreement or other obligation of Holdings under or with respect to the
Merger or any of the transactions contemplated thereby, and (C) against any
action or agreement that would reasonably be expected to result in any condition
to the consummation of the Merger set forth in Article V of the Merger Agreement
not being fulfilled.
(d) Without the prior written consent of Buyer, each Founding Stockholder
agrees, during the period commencing on the date hereof and continuing until the
earlier of the Effective Time and the termination of the Merger Agreement in
accordance with Article VII thereof, not to (i) directly or indirectly Transfer
or offer to Transfer any shares of Holdings Common Stock, (ii) enter into any
voting arrangement, whether by proxy (except as set forth in paragraph
(c) above), voting agreement or otherwise, with respect to such Holdings Common
Stock or (iii) otherwise restrict the ability of such Founding Stockholder
freely to exercise all voting rights with respect thereto. Any action attempted
to be taken in violation of the preceding sentence will be null and void. For
purposes hereof, “Transfer” means, with respect to any shares of Holdings Common
Stock, the sale, grant, assignment, transfer, pledge, encumbrance, hypothecation
or other disposition of such shares or the beneficial ownership thereof
(including by operation of law), or the entry into any contract to effect any of
the foregoing, including, for purposes of this Section 8, the transfer or
sharing of any voting power of such security or other rights in or of such
security (except as set forth in paragraph (c) above), the granting of any proxy
with respect to such security (except as set forth in paragraph (c) above),
depositing such security into a voting trust or entering into a voting agreement
with respect to such security.

 

10



--------------------------------------------------------------------------------



 



(e) Holdings agrees to provide Buyer written notice promptly upon receiving
stockholder approval of the Merger.
(f) Holdings and each Founding Stockholder recognizes and acknowledges that a
breach by any such party of any covenants or agreements contained in this
Section 8 will cause Buyer to sustain damages for which it would not have an
adequate remedy at law for money damages, and therefore Holdings and each
Founding Stockholder agrees that in the event of any such breach, or threatened
breach, Buyer shall be entitled to seek the remedy of specific performance of
such covenants and agreements and injunctive and other equitable relief in
addition to any other remedy to which they may be entitled, at law or in equity,
and that any requirement for the posting of a bond or similar requirement in any
such proceeding is hereby irrevocably waived.
9. Miscellaneous.
(a) Governing Law. The provisions of this Agreement and the documents delivered
pursuant hereto shall be governed by and construed in accordance with the laws
of the state of Delaware (excluding any conflict of law rule or principle that
would refer to the laws of another jurisdiction).
(b) Entire Agreement; Amendments; Waivers. This Agreement together with the
Merger Agreement and any other Collateral Agreement to which any party hereto is
a party constitutes the entire agreement between and among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements,
understandings, negotiations, and discussions, whether oral or written, of the
parties, and there are no warranties, representations or other agreements
between the parties in connection with the subject matter hereof except as set
forth specifically herein or contemplated hereby. No supplement, modification,
or waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(regardless of whether similar), nor shall any such waiver constitute a
continuing waiver unless otherwise expressly provided.
(c) Schedules. The Schedules referred to herein are attached hereto and
incorporated herein by this reference.
(d) Severability. Any term or provision of this Agreement that is held by a
court of competent jurisdiction or other authority to be invalid, void, or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction or other authority declares that any term or provision hereof is
invalid, void or unenforceable, the parties agree that the court making such
determination shall have the power to reduce the scope, duration, area or
applicability of the term or provision, to delete specific words or phrases, or
to replace any invalid, void, or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision.
(e) References and Construction.
i. Whenever required by the context, and as used in this Agreement, the singular
number shall include the plural and pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine, neuter, singular or plural, as the
identification of the Person may require.

 

11



--------------------------------------------------------------------------------



 



ii. The provisions of this Agreement shall be construed according to their fair
meaning and neither for nor against any party hereto irrespective of which party
caused such provisions to be drafted. Each of the parties acknowledges that it
has been represented by an attorney in connection with the preparation and
execution of this Agreement.
(f) Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns, but neither this Agreement nor any of the rights,
benefits, or obligations hereunder shall be assigned, by operation of law or
otherwise, by any party hereto without the prior written consent of the other
parties, except that Buyer may assign all or any portion of its rights,
interests or obligations to one or more Subsidiaries of Buyer, which assignees
may thereafter assign any such rights, interests or obligations to one or more
Subsidiaries; provided, however, that no such assignment by Buyer or any such
subsequent assignment shall relieve Buyer of any of its obligations hereunder.
(g) Notices. Any notice, request, instruction, correspondence, or other document
to be given hereunder by any party hereto to another (herein collectively called
“Notice”) shall be in writing and delivered personally or mailed by registered
or certified mail, postage prepaid and return receipt requested, or by
telecopier, as follows:

     
IF TO BUYER OR ACQUISITION SUB:
  Insight Enterprises, Inc.
 
  1305 W. Auto Drive
 
  Tempe, Arizona 85284
 
  Attn.: Richard A. Fennessy
 
  Fax No.: (480) 760-7868
 
   
 
  With a copy (which shall not constitute Notice) to:
 
   
 
  Skadden, Arps, Slate, Meagher & Flom LLP
 
  300 South Grand Avenue, Suite 3400
 
  Los Angeles, California 90071
 
  Attn.: Brian J. McCarthy, Esq.
 
  Fax No.: (213) 621-5070
 
   
IF TO HOLDINGS:
  Calence Holdings, Inc.
 
  1560 W. Fountainhead Pkwy., 2nd Floor
 
  Tempe, Arizona 85282
 
  Attn.: Michael F. Fong
 
  Fax No.: (480) 212-7413
 
   
 
  With a copy (which shall not constitute Notice) to:
 
   
 
  Greenberg Traurig, LLP
 
  2375 East Camelback Road, Suite 700
 
  Phoenix, Arizona 85016
 
  Attn.: Brian H. Blaney, Esq.
 
  Fax No.: (602) 445-8603

 

12



--------------------------------------------------------------------------------



 



     
IF TO AVNET:
  Avnet, Inc.
 
  2211 South 47th Street
 
  Phoenix, Arizona 85034
 
  Attn.: David R. Birk, Esq.
 
  Fax No.: (480) 643-7877
 
   
IF TO MEMBER AGENT:
  Michael F. Fong
 
  4627 East La Mirada Way
 
  Phoenix, Arizona 85044
 
   
IF TO THE FOUNDING STOCKHOLDERS:
  At the address set forth under their names on the signature page hereto.

Each of the above addresses for notice purposes may be changed by providing
appropriate notice hereunder. Notice given by personal delivery or registered
mail shall be effective upon actual receipt. Notice given by telecopier shall be
effective upon receipt by the sender of an electronic confirmation of delivery
if received during the recipient’s normal business hours, or at the beginning of
the recipient’s next normal business day after receipt if not received during
the recipient’s normal business hours. All Notices by telecopier shall be
confirmed by the sender thereof promptly after transmission in writing by first
class mail or personal delivery. Anything to the contrary contained herein
notwithstanding, Notices to any party hereto shall not be deemed effective with
respect to such party until such Notice would, but for this sentence, be
effective both as to such party and as to all other Persons to whom copies are
provided above to be given.
(h) Multiple Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
(i) Dispute Resolution. If there is a dispute arising out of or relating to this
Agreement, the parties agree to resolve such dispute in the manner set forth in
Section 9.4 of the Merger Agreement.
(j) Attorneys’ Fees. In the event any suit or other legal proceeding is brought
for the enforcement of any of the provisions of this Agreement, including
without limitation, any proceeding brought under Section 9(i) hereof, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal, and costs
incurred in bringing such suit or proceeding.
(k) Support Agreement Controls. In the event that any provision of this
Agreement conflicts with any provision of the Merger Agreement, the provisions
of this Agreement shall prevail.
[Remainder of Page Intentionally Left Blank]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Buyer, Acquisition Sub, Avnet, Holdings, and the Founding
Stockholders have caused this Support Agreement to be executed as of the date
first written above.

            BUYER:

Insight Enterprises, Inc.,
a Delaware corporation
      By:   /s/ Richard A. Fennessy         Name:  Richard A. Fennessy       
Its: Chief Executive Officer        ACQUISITION SUB:

Insight Networking Services, LLC,
a Delaware limited liability company
      By:   /s/ Richard A. Fennessy         Name:  Richard A. Fennessy       
Its: Chief Executive Officer        AVNET

Avnet, Inc.,
a New York Corporation
      By:   /s/ David R. Birk         Name:  David R. Birk        Its: Senior
Vice President and General Counsel        HOLDINGS

Calence Holdings, Inc.
an Arizona corporation
      By:   /s/ Michael Fong         Name:  Michael Fong        Its: Chief
Executive Officer   

 

 



--------------------------------------------------------------------------------



 



            MEMBER AGENT
      /s/ Michael F. Fong       Michael F. Fong
      Address:        FOUNDING STOCKHOLDERS
      /s/ Michael F. Fong       Michael F. Fong
      Address:        /s/ Timothy J. Porthouse       Timothy J. Porthouse
      Address:        /s/ Richard J. Lesniak, Jr.       Richard J. Lesniak, Jr.
      Address:        /s/ Mary Donna Rives Lesniak       Mary Donna Rives
Lesniak
      Address:   

 

 



--------------------------------------------------------------------------------



 



            Richard J. Lesniak Irrevocable Trust, established
January 1, 2001 
      By:   /s/ Lowell Scott Salter, III, Trustee         Name:  Lowell Scott
Salter, III        Its: Trustee        Address:        Mary Donna Lesniak
Irrevocable Trust, established
January 1, 2001
      By:   /s/ Lowell Scott Salter, III, Trustee         Name:  Lowell Scott
Salter, III        Its: Trustee
      Address:   

 

 



--------------------------------------------------------------------------------



 



         

Schedule 2(a)
Statement of Membership Interest in Calence LLC

                      Owner   Class of Units   Number of Units     Percentage  
Calence Holdings, Inc.
  A     18,750,000       37.5 %
Avnet, Inc.
  B     31,250,000       62.5 %
 
                 
 
        50,000,000       100.0 %
 
                 

Beneficial Ownership of Founding Stockholders in Calence Holdings, Inc.

          Beneficial Holder   Number of Shares  
Fong
    3,333,458  
Porthouse
    3,333,458  
R. Lesniak
    1,385,479  
M. Lesniak
    1,385,479  
RJL Trust
    281,250  
MDL Trust
    281,250  

Fong’s shares are subject to (1) a Security and Pledge Agreement dated as of
December 1, 2000, by and between Brenda L. Fong and Michael F. Fong (“Security
Agreement”), and (2) Escrow Instructions dated January 29, 2001, by and between
Michael F. Fong, Brenda L. Fong, and Arizona Escrow & Financial Corporation
(“Escrow Instructions” and together with the Security Agreement and any other
instrument or agreement entered into in connection therewith, the “Fong Security
Agreements”).

 

 



--------------------------------------------------------------------------------



 



Schedule 2(c)
Calence Holdings, Inc.
Capitalization
As of 1-23-08
Preferred Stock, $.01 par value, 10,000,000 shares authorized, none issued
Common stock, $.01 par value, 90,000,000 shares authorized, 10,610, 186 shares
issued and outstanding

                  No. of Shares             Shareholder’s Name   107,083      
1.01 %  
Thomas Adams
  66,667       0.63 %  
Herbert Borovansky
  101,667       0.96 %  
Patrick Dirck
  25,000       0.24 %  
Richard Douglas Fink
  3,333,458       31.42 %  
Michael F. Fong
  3,113       0.03 %  
Maged A. Guirguis
  20,000       0.19 %  
Mark Googins
  1,385,479       13.06 %  
Richard J. Lesniak, Jr.
  1,385,479       13.06 %  
Mary Donna Rives Lesniak
  281,250       2.65 %  
Lowel Scott Salter, III, Trustee of the Mary Donna Lesniak Irrevocable Trust,
established January 1, 2001
  281,250       2.65 %  
Lowel Scott Salter, III, Trustee of the Mary Richard J. Lesniak Irrevocable
Trust, established January 1, 2001
  15,000       0.14 %  
Tania Ondrejka
  782       0.01 %  
Adam Paulick
  90,000       0.85 %  
Robert M. Pinkham
  3,333,458       31.42 %  
Timothy J. Porthouse
  15,000       0.14 %  
Matt Rees
  132,500       1.25 %  
Brett Rushton
  3,000       0.03 %  
William Michael Tart
  30,000       0.28 %  
John E. Berndt
               
 
  10,610,186            
Total shares issued and outstanding

 

 



--------------------------------------------------------------------------------



 



Schedule 4(b)

          Indemnifying Party   Proportionate Share  
Avnet
    62.5 %
Fong
    12.5 %
Porthouse
    12.5 %
R. Lesniak
    5.2 %
M. Lesniak
    5.2 %
RJL Trust
    1.05 %
MDL Trust
    1.05 %

 

 



--------------------------------------------------------------------------------



 



Schedule 4(d)
(a) During the period from the Closing Date until the date that is 12 months
after the Closing Date, the “Special Indemnity Matter” shall mean the conduct of
the Company, Avnet or both, or any conduct for which the Company or Avnet may be
held civilly or criminally liable, which conduct occurred between 1998 and the
Closing Date, (A) in connection with participation in the E-Rate Program or
(B) involving either (i) the Company’s and/or Avnet’s San Antonio, Texas office
or (ii) any one of the following individuals: Michael Bain, Brad Allen, Brad
Graves, Richard Zuniga, Michele Givens, Sara Jensen, Sandy Boeser, Mike Beeman,
Michael Carpenter or Jeff Byrom, including, in each case, any civil or criminal
investigation relating thereto or arising therefrom.
(b) From and after the date that is 12 months after the Closing Date, the
“Special Indemnity Matter” shall mean the conduct of the Company, Avnet or both,
or any conduct for which the Company or Avnet may be held civilly or criminally
liable, which conduct occurred between 1998 and the Closing Date, in connection
with procurement for public schools or libraries and/or participation in the
E-Rate Program involving either (i) the Company’s and/or Avnet’s San Antonio,
Texas office or (ii) any one of the following individuals: Michael Bain, Brad
Allen, Brad Graves, Richard Zuniga, Michele Givens, Sara Jensen, Sandy Boeser,
Michael Carpenter or Jeff Byrom, including, in each case, any civil or criminal
investigation relating thereto or arising therefrom; provided, however, that:

  (1)  
if any Governmental Authority shall reveal within 12 months after the Closing
Date that the scope of the Special Indemnity Matter has extended beyond the
description set forth in this Section (b), then the Special Indemnity Matter
shall continue to be as set forth in Section (a) above; and

  (2)  
if any internal investigation conducted by Buyer reasonably and in good faith
shall reveal within 12 months after the Closing Date that the scope of the
Special Indemnity Matter has extended beyond the description set forth in this
Section (b), then the Special Indemnity Matter shall be as set forth in this
Section (b) with the addition of those matters revealed by such internal
investigation.

 

 



--------------------------------------------------------------------------------



 



Schedule 5
Avnet Performance Bonds
[to follow]

 

 